OPINION
By THE COURT
Judgment entry is submitted in this cause without the allowance of interest on the principal sum of the judgment. It is insisted by counsel that the defendant in error is entitled to an additional allowance of interest. Inasmuch as this claim is predicated upon a finding of an amount due from a guardian to its ward, it comes within the provisions of §§10933 and 10506-46 GC, and is a claim upon which the Probate Court would, in all probability, charge interest.
We are, therefore, of opinion that in*207terest should be included, in the judgment entry in this cause and have so provided in the entry which was tendered to the court.